Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claims 21-26, 29-36 and 39-44 are pending. Claims 21 and 31 are amended. Claims 1-20, 27-28 and 37-38 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26, 29-36 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 31, in line 5 of both, it is unclear if the “a side panel” is the same as the “a left side panel” or the “a right side panel” claimed in lines 3-4.
In line 8 of both, it is unclear if the “same side panel” is the same as the “a side panel” of line 5, or the “a left side panel” or the “a right side panel” claimed in lines 3-4.
In line 12 of both, it is unclear if the “a cover panel” is the same as the “a top cover panel” or the “a bottom cover panel” claimed in line 4.
In line 15 of both, it is unclear if the “a face panel” is the same as the “a front face panel” or the “a rear face panel” claimed in lines 3-4.
In line 18 of both, it is unclear if the “a face panel” is the same as the “a face panel of line 15, or the “a front face panel” or the “a rear face panel” claimed in lines 3-4.
For the purpose of this examination, the claims have been interpreted to mean:

--… a first case opening in the left side panel or the right side panel,…--.
In line 8 of both:
--… a second case opening in the same side panel of the first case opening,…--.
In line 12 of both:
--… a third case opening in the top cover panel or the bottom cover panel,…--.
In line 15 of both:
--… a fourth case opening in the rear face panel or the front face panel,…--.
In line 18 of both:
--… a fifth case opening in the rear face panel or the front face panel,…--.
Regarding claims 22-26, 29-30, 32-36 and 39-44, the claims are rejected by virtue of their dependency on claims 21 and 31.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” (or “step”) and that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: 
means for determining a volumetric flow rate of air in claims 24 and 34,
means responsive to the means for determining of volumetric flow rate of air in claims 24 and 34,
means for controlling the outdoor air intake damper in claim 25 and 35,
means for receiving a user directed outdoor air volumetric flow target in claims 26 and 36,
means for comparing a determined ir volumetric flow rate to the user directed outdoor air volumetric flow target in claims 26 and 36,
means of controlling one or more of the fans in claims 26 and 36,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-36 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 2011/0155343, herein “Boudreau”) in view of Kurelowech (US 2016/0370029).
Regarding claim 1, Boudreau discloses: 
a heat recovery ventilator (figs. 1-3) comprising:
a case (12) (figs. 1-3) adapted to be mounted within a building structure directly [par. 0040], 
said case (12) having a front face panel (door 82), a left side panel (66), a rear face panel (opposite side of door -82-), a right side panel (64), a top cover panel (60) and a bottom cover panel (62) (figs. 1-3), and having:
a first case opening (63) in the left side panel (66) (figs. 1-3),
the first case opening (63) connecting to a mixing plenum (the plenum above support -66-, where core -134- and space -116- are, on one side of core support -84-) (figs. 1-3) in a portion of the case (12) and providing a mixing plenum air inlet (the actual opening -63-) (figs. 1-3) for receiving a return air from a conditioned space [par. 0040, lines 8-9];
a second case opening (65) in the same side panel (66) of the first case opening (63) (figs. 1-3), the second case opening (65) connecting to an extract air flow path and providing an extract air inlet (the actual opening -65-) for receiving an extract air portion of the return air from the conditioned space (since, at port -92-, return air is divided at divider -72- to send a portion of return air from opening -63- to port -86- and another portion from opening -65- to port -94-, clearly seen in figs. 1-3) [par. 0038, lines 15-17, par. 0040, lines 8-9 and par. 0043, lines 5-7];
a third case opening (90) in the top cover panel (60) (figs. 1-3), the third case opening (90) connecting to the mixing plenum (at space -116-, best seen in fig. 2) and providing a mixing plenum air outlet (the actual opening -90-) for releasing air from the mixing plenum (the plenum above support -66-, where core -134- and space -116- are, on one side of core support -84-) directly to the building structure [par. 0040, lines 5-7];
a fourth case opening (88) in the bottom side panel, the fourth case opening (88) connecting to an outdoor air flow path and providing an outdoor air inlet (the actual opening -88-) for receiving an outdoor air [par. 0040, lines 3-5] (it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to arrange the fourth case opening -88- of Boudreau in the rear face panel or the front face panel, as claimed, since it has been held that re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. In this case, the location of the opening can be properly changed depending upon design’s needs. See MPEP 2144.04 VI (C));
a fifth case opening (94) in the right side panel, the fifth case opening (94) connecting to an exhaust air flow path and providing an exhaust air outlet (the actual opening -94- at port -104-) for releasing an exhaust air [par. 0040, lines 10-12] (it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to arrange the fifth case opening -94- of Boudreau in the rear face panel or the front face panel, as claimed, since it has been held that re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. In this case, the location of the opening can be properly changed depending upon design’s needs. See MPEP 2144.04 VI (C));
the case (12) containing:
an air-to-air exchanger (136); 
the extract air flow path connecting the extract air inlet (opening -65- of panel -66-) to the air to air exchanger (136) (fig. 3);
the outdoor air flow path connecting the outdoor air inlet (opening -88-) to the air to air exchanger (136) whereby the outdoor air received in the air to air exchanger (136) is tempered by the extract air (the portion of return air flowing from port -92- to opening -65- of panel -66-)  to provide a tempered outdoor air (it is noted, the portion of the return air that is flowing through inlet -65- tempers, at exchanger -136- the outdoor air flowing through inlet -88-) [par. 0043, lines 1-8];
a tempered outdoor air flow path connecting the air to air exchanger (136) to the mixing plenum (the plenum above support -66-, where core -134- and space -116- are, on one side of core support -84-) whereby the tempered outdoor air is released to the mixing plenum and mixed with the return air from the conditioned space in the mixing plenum (it is noted, the portion of return air that flows through port -92- and inlet -63-, that comes from the conditioned space, clearly mixes with the outdoor air tempered at exchanger -136-, in the mixing plenum) [par. 0043, lines 2-4];
the exhaust air flow path connecting the air to air exchanger (136) to the exhaust air outlet (the opening -94- at port -104-) [par. 0043, lines 5-6];
whereby the extract air (the portion of return air flowing from port -92- to opening -65-) is passed through the air to air exchanger (136) and becomes the exhaust air [par. 0043, lines 5-6]; and
whereby the exhaust air flows through the exhaust air flow path to the exhaust air outlet (opening 94 at port -104-) [par. 0043, lines 5-6];
an outdoor air fan provided in the outdoor air flow path for controlling a quantity of outdoor air received to the air-to-air exchanger (136) [par. 0006, lines 4-7]; and
an exhaust fan provided in the exhaust air flow path for controlling a quantity of extract air received to the air-to-air exchanger (136) [par. 0006, lines 4-7].
the recitation “a case adapted to be mounted directly to a return side of an air handling unit of a residential HVAC system” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the case disclosed by Boudreau can be adapted to be mounted directly to a return side of an air handling unit of a residential HVAC system.
Boudreau does not disclose:
		the outdoor and exhaust fans being variable speed fans.	
However, it is known in the art of heat recovery ventilation the use of variable speed fans in exhaust air flow paths, in conjunction with variable speed fans provided in outdoor airflow paths, for the purpose of providing a balanced fresh air inflow and indoor air outflow through the heat recovery ventilation unit while maintaining a static pressure level in each duct, as taught by Kurelowech [par. 0235 lines 3-9]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Boudreau the teachings of Kurelowech to have the exhaust fan being a variable speed fan, in order to provide a balanced fresh air inflow and indoor air outflow through the heat recovery ventilation unit while maintaining a static pressure level in the ducts of the system.
Regarding claim 22, the combination of Boudreau and Kurelowech discloses:
an outdoor air intake damper (Kurelowech, 15) provided in the outdoor air flow path (Kurelowech, A1 at D5) (Kurelowech, fig. 1) for controlling quantity of outdoor air received to the air-to-air exchanger (12) [par. 0075, lines 19-21].
Regarding claim 23, the combination of Boudreau and Kurelowech discloses:
a control system (Kurelowech, 30) which activates the outdoor air intake damper (Kurelowech, 15) to close the damper when closure of the outdoor air stream is desired [Kurelowech, par. 0235].
Regarding claim 24, the combination of Boudreau and Kurelowech discloses:
a control system (Kurelowech, 30), wherein the control system comprises:
means for determining a volumetric flow rate of air through the outdoor air inlet (Kurelowech, D5) [par. 0076, lines 23-33]; and
means responsive to the means for determining the volumetric flow rate of air through the outdoor air inlet (Kurelowech, D5) to control a speed of the variable speed outdoor fan (Kurelowech, 13) [par. 0235].
Regarding claim 25, the combination of Boudreau and Kurelowech discloses:
a control system (Kurelowech, 30), wherein the control system comprises:
means for controlling the position of the modulating outdoor air intake damper (Kurelowech, 15) [par. 0076, lines 23-33].
Regarding claim 26, the combination of Boudreau and Kurelowech discloses:
a control system (Kurelowech, 30) to maintain desired ventilation flow rates under varying conditions and heating/cooling operation of the air handling unit [Kurelowech, par. 0235, lines 1-3 and par. 0127, lines 3-6], comprising:
means for receiving an user directed outdoor air volumetric flow target (it is noted, the user can adjust or vary the ventilation level according to the ASHRAE 62.1 requirements [Kurelowech, par. 0217];
means for comparing a determined volumetric flow rate to the user directed outdoor air volumetric target [par. 0054, lines 9-17]; and
means of controlling one or more of the fans (Kurelowech) [par. 0235].
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 26 fails to further limit the apparatus in terms of structure, but rather recite further functional limitations, regarding “the difference between the determined flow rates and the user directed outdoor air volumetric flow target being reduced to less than 5 cfm over the course of 1 minute” limitation, the invention as taught by the combination of Boudreau and Kurelowech, disclosing the means for controlling the fan, is deemed fully capable of performing such function. 
Regarding claim 29, the combination of Boudreau and Kurelowech does not disclose:
the variable speed outdoor air fan positioned adjacent to an outer surface of the air-to-air exchanger in the tempered outdoor air flow path.
However, it would have been an obvious matter of design choice to have the variable speed outdoor air fan positioned adjacent to an outer surface of the air-to-air exchanger in the tempered outdoor air flow path, since the location of the outdoor air fan along the flow path doesn't change their function, and applicant has not disclosed that having the outdoor air fan arranged as claimed solves any stated problem or is for any particular purpose and it appears that the system would perform equally well having the outdoor air fan positioned in other location along the same flow path, as is the case in the combination of Boudreau and Kurelowech, where the variable speed outdoor air fan (Kurelowech, 13) is positioned along the same flow path (A1) that becomes the tempered outdoor air flow path (see annotated fig. 1-KURELOWECH, below).  Further, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C). 

    PNG
    media_image1.png
    425
    586
    media_image1.png
    Greyscale


Regarding claim 30, the combination of Boudreau and Kurelowech discloses:
the variable speed exhaust air fan (Kurelowech, 14) positioned in the exhaust air flow path (see annotated fig. 1-KURELOWECH, above), but not disclose the exhaust air fan positioned adjacent to an outer surface of the air-to-air heat exchanger.
However, it would have been an obvious matter of design choice to have the variable speed exhaust air fan positioned adjacent to an outer surface of the air-to-air exchanger in the exhaust air flow path, since the location of the exhaust air fan along the flow path doesn't change their function, and applicant has not disclosed that having the exhaust air fan arranged as claimed solves any stated problem or is for any particular purpose and it appears that the system would perform equally well having the exhaust air fan positioned in other location along the same flow path, as is the case in the combination of Boudreau and Kurelowech, where the variable speed exhaust air fan (Kurelowech, 14) is positioned along the same exhaust air flow path (R2) (see annotated fig. 1-KURELOWECH, page 9).  Further, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C). 
Regarding claim 31, the combination of Boudreau and Kurelowech discloses: 
an energy recovery ventilator (Boudreau, figs. 1) comprising:
all the elements claimed in claim 21. Please refer to claim 21, above.
Regarding claim 32, please refer to the rejection of claim 22, above.
Regarding claim 33, please refer to the rejection of claim 23, above.
Regarding claim 34, please refer to the rejection of claim 24, above.
Regarding claim 35, please refer to the rejection of claim 25, above.
Regarding claim 36, please refer to the rejection of claim 26, above.
Regarding claim 39, please refer to the rejection of claim 29, above.
Regarding claim 40, please refer to the rejection of claim 30, above.
Regarding claim 41, the combination of Boudreau and Kurelowech discloses:
the third case opening (Boudreau, 90) being provided in the top cover panel (Boudreau, 60) (Boudreau, figs. 1-3);
please refer to the rejection of claim 21, above.
Regarding claim 42, the combination of Boudreau and Kurelowech discloses:
the first case opening (Boudreau, 63) and second case opening (Boudreau, 65) being provided in the left side panel (Boudreau, 66) (Boudreau, figs. 1-3), but does not disclose the fourth case opening (88) and fifth case opening (94) being provided in the rear face panel (opposite side of door -82-).
However, it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to arrange the fourth case opening -88- and the fifth case opening (94) of Boudreau in the rear face panel, as claimed, since it has been held that re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 43, the combination of Boudreau and Kurelowech discloses:
the third case opening (Boudreau, 90) being provided in the top cover panel (Boudreau, 60) (Boudreau, figs. 1-3);
please refer to the rejection of claim 31, above.
Regarding claim 44, the combination of Boudreau and Kurelowech discloses:
the first case opening (Boudreau, 63) and second case opening (Boudreau, 65) being provided in the left side panel (Boudreau, 66) (Boudreau, figs. 1-3), but does not disclose the fourth case opening (88) and fifth case opening (94) being provided in the rear face panel (opposite side of door -82-).
However, it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to arrange the fourth case opening -88- and the fifth case opening (94) of Boudreau in the rear face panel, as claimed, since it has been held that re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they do not apply to the new grounds of rejection.  
The rejection of claims 21-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph presented in the Office Action of 11/06/2020, are withdrawn in light of the amendments.
An Examiner’s amendment for claims 21 and 31 was discussed with attorney Stephen McNamara on 04/23/2021. However, after further search and consideration, new art was found and the above new grounds of rejection are presented. Therefore, the Examiner’s amendment was not entered.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763